McCOMB, J., Concurring and Dissenting.
This court held in People v. Morse, 60 Cal.2d 631 [36 Cal.Rptr. 201, 388 P.2d 33], that it is no longer proper for the trial court to instruct the jury, or for the prosecution to argue to the jury, that a defendant sentenced to life imprisonment may be eligible for parole at the expiration of seven years. Because of that holding and my conviction that the law as established by the decisions of this court must ordinarily be followed, I feel obliged to concur in the holding that the instruction and argument-here under consideration were erroneous.
However, under the decisions of this court, it was settled prior to our holding in Morse that such an instruction and argument were proper, and, in my opinion, under the doctrine of stare decisis this court should have continued to so hold. Accordingly, I dissented in Morse to reversal of the judgment insofar as it related to the penalty.
The doctrine of stare decisis is recognized by the Code of Civil Procedure, which states, in the title dealing with the kinds and degrees of evidence, that the law “collected” from the reports-of decisions of the courts is unwritten law, as distinguished from that which is formally promulgated and recorded, and that such law, although it has no certain repository, should be observed and administered in the courts of this state. (Cf. Code Civ. Proc., § 1899.)
*183The doctrine of stare decisis is directed toward harmony. If a decision has been made on solemn argument and mature deliberation, the presumption is in favor of its correctness. The community has a right to regard it as a just declaration or exposition of the law and to regulate its actions and conduct by it.
It would be extremely inconvenient to the public if the precedents of the decided cases were not duly regarded and followed.
It is by the notoriety and stability of such rules that lawyers can safely give advice to those who consult them and that the public in general can venture with confidence to deal with each other.
When a rule has once been deliberately adopted and declared, it should not be disturbed unless by a reviewing court for cogent reasons and on a clear manifestation of error in the prior decisions. A contrary practice creates a state of perplexing uncertainty.
Mr. Justice Field expressed the foregoing views, as follows, in Ex parte Newman, 9 Cal. 502, 526: "The law is a science, whose leading principles are settled. They are not to be opened for discussion upon the elevation to the bench of every new Judge, however subtle his intellect, or profound his learning, or logical his reasoning. Upon their stability men rest their property, make their contracts, assert their rights, and claim protection. It is true that the law is founded upon reason, but by this is meant that it is the result of the general intelligence, learning, and experience of mankind through a long succession of years, and not of the individual reasoning of one or of several judges. ‘Reason,’ says Lord Coke, ‘is the life of the law, nay, the common law itself is nothing else but reason, which is to be understood of an artificial perfection of reason, gotten by long study, observation, and experience, and not of every man’s natural reason.’ It is possible that some intellects may rise to the perception of absolute truth, and be justified in questioning the general judgment of the learned of mankind. But before the legitimate and just inference arising from the general acquiescence of the learned can be avoided, the error in the principles recognized should be clearly shown. We should not blindly adhere to precedents, nor should we more blindly abandon them as guides.”
In holding that it is reversible error to instruct the jury that life imprisonment can mean parole after seven years, *184tMs court in People v. Morse, supra, 60 Cal.2d 631, overruled, to the extent they conflict with the rule there announced, 22 prior decisions of this court. (People v. Morse, supra, at pp. 648-649 [1c].)
For example, this court held in People v. Scott (Spence, J.) 53 Cal.2d 558, 566 [8] [2 Cal.Rptr. 274, 348 P.2d 882]: “. . . He [defendant] contended that the trial court had erred in instructing the jury on the penalty phase of the trial that ‘a defendant serving a life sentence may be paroled but not until he has served the minimum number of years as determined by law. ’ ... It has been repeatedly held in this state . . . that substantially similar instructions may properly be given to the jury.”
In People v. Jones (Peters, J.) 52 Cal.2d 636, 650 [8] [343 P.2d 577], we said: “Jones’ newly appointed counsel argues that it was error for the prosecuting attorney to argue that life imprisonment, if imposed, would actually mean less than life. Although there is out-of-state authority to the contrary, the rule in this state is that such argument, or even an instruction to that effect, is proper. ’ ’
In People v. Barclay (Traynor, J.) 40 Cal.2d 146, 158. [18] [252 P.2d 321], we held: “To aid the jury in fixing the punishment of the defendant ... the court may instruct the jury as to the consequences of the different penalties that may be imposed so that an intelligent decision may be made.”
In addition, we said in People v. Ashley (Peters, J.) 59 Cal.2d 339, 365 [29 Cal.Rptr. 16, 379 P.2d 496] : “All that the argument stated was that defendant, as a life termer, would be eligible for parole, and, presumably, at some indefinite time in the future might be paroled. This falls within the proper scope of argument.”
In my opinion, the rule was so thoroughly established that it was improper for this court to change it under the circumstances.
Nevertheless, even though under the rule laid down in Morse we should hold that the instruction and argument in the present ease were erroneous, the error was not, in my opinion, prejudicial, and under article VI, section 4%, of the California Constitution the alleged error should be disregarded because it does not affirmatively appear that a different verdict would have been reached had the instruction and argument been omitted.
Article VI, section 4%, of the California Constitution reads, in part: “No judgment shall be set aside ... in any *185case, on the ground of misdirection of the jury ... or for any error as to any matter of procedure, unless, after an examination of the entire cause, including the evidence, the court shall be of the opinion that the error complained of has resulted in a miscarriage of justice.” (Italics added.)
Finally, it is my opinion that we should retain the segregation of the governmental powers into the three branches as established by the California Constitution, to wit, legislative, executive, and judicial. (Cal. Const., art. III, § 1.)
The people of the State of California, through the legislative branch of the government, have declined to eliminate the death penalty. Yet, it would appear that the will of the people, as expressed through the legislative branch of the government, has been overruled by the judiciary.
In discussing the fact that inmates awaiting the death penalty should not be kept in the penitentiary indefinitely, Governor Brown was quoted by the press recently as having said that no executions have been consummated in this state during the past ten and a half months, that he had granted only two commutations, and that stays of execution by either the Supreme Court or other courts accounted for all the rest of the postponements of scheduled executions, saying: “And in the meantime, the number on condemned row are piling up and the living conditions, of course, there—they’re locked up in small cells 22 out of 24 hours every single day.
“Some of them have been there as long as seven and a half and eight years while these court proceedings go on; neither the bar nor the courts recognize this fact, and it’s a situation that really means that capital punishment has been repealed by the courts.” (Italics added.)
I would therefore affirm the judgment in its entirety.
Respondent’s petition for a rehearing was denied April 15, 1964. Schauer, J., and MeComb, J., were of the opinion that the petition should be granted.